DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 04/08/2021. 

Withdrawn claims
Applicant’s cancellation of withdrawn claims (claims 1-13) in response to this office action will be appreciated.

Response to Arguments
Applicant’s arguments, filed on 04/08/2021, with respect to previous claim objections have been fully considered and are persuasive.  The previous objections of claims 14-25 have been withdrawn. 
Applicant’s arguments, filed on 04/08/2021, with respect to claim rejection under 35 U.S.C. 102 are persuasive.  The rejection of independent claim 14 under 35 U.S.C. 102 has been withdrawn. 

Applicant's arguments, filed on 04/08/2021, with respect to claim rejections under 35 USC 103, have been fully considered but they are not persuasive.
(1), Applicant’s Argument: “Abraham does not explicitly disclose, or even suggest, that its RF interference mitigation program comprises a library of ‘known RF signal patterns’ and ‘unknown RF signal patterns’ in the same manner of the present claims. That is, Applicant ipso facto, includes ‘libraries for both known signal RF patterns and unknown RF signal patterns,’ as recited by independent claim 14. 
Examiner’s Response: In paragraph 0042, Abraham describes ‘a computer program having at least one code section executable by a computer, thereby causing the computer to perform the steps as described herein for RF interference mitigation’. That is, Abraham’s computer program comprises one or more code sections to be read by the computer for RF interference mitigation. Therefore, Abraham’s computer program acts as a library of code sections. In paragraph 0004, Abraham describes that some RF interferences are “continuous” or “spurious”, thus known RF signal patterns, and some RF interferences are “burst”, thus unknown RF signal patterns.

(2), Applicant’s Argument: “Moreover, Abraham fails to disclose that its RF mitigation process (e.g., implemented by the program) involves any operation that can be interpreted as storing and accessing known and unknown RF signal patterns. Consequently, the RF interference mitigation program, which is disclosed by Abraham as mere machine code, cannot be properly construed as teaching the amended features of independent claim 14”.
Examiner’s Response: Claim 14 recites “libraries for both known signal RF patterns and unknown RF signal patterns”. That is, claim 14’s libraries contains mitigation procedures for all RF signal patterns that would cause ‘exceptions’. Claim 14 also recites that those known and unknown RF signal patterns are signal patterns of “co-site interference” signals.  In paragraph 0004, Abraham have a list of all the RF interference signals. Here Abraham states that some of the RF interference signals are “continuous”, thus having known RF signal patterns, and some of the RF interference signals are “burst”, thus having unknown RF signal patterns.  

Claim Objections
Claims 14-19 and 21-25 are objected to because of the following informalities: 
In claim 14, line 6, it is suggested that “known signal RF patterns” be replaced with “known RF signal patterns”.  
In claim 14, line 7, it is suggested that “to store for recall and mitigation procedures” be replaced with “to store and recall mitigation procedures”.  
Claims 15-19 and 21-25 are depending on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1).
Consider claim 14:
	Hamilton discloses an undesired radio frequency (RF) emission compensation module (see Fig. 1 and col. 3, lines 1-32, where Hamilton describes a computer 102, thus a host, and a radio frequency communication device 106, thus a mission module, the radio frequency communication device 106 is attached to the computer 102
a processor for monitoring, in situ, RF emissions of a host radio (see Fig. 2 and col. 4, lines 5-20, where Hamilton describes that the radio frequency communication device 106 comprises a weighter control apparatus 219, thus a processor, which monitors input signal to receiver 220; see Fig. 2 and col. 3, lines 45-61, where Hamilton describes that the receiver 220 receives at least one undesired radio frequency signal (interference); see col. 3, lines 1-32, where Hamilton describes that the undesired radio frequency signal (interference) is emission from the computer 102), and automatically modifying the radio frequency emissions of a mission module affixed to said host (see Fig. 2 and col. 4, lines 5-20, where Hamilton describes that the weighter control apparatus 219 then adjusts adaptively the I control 208 and Q control 212 signals via an algorithm implemented in software; see col. 4, lines 35-52, where Hamilton describes that the weighter control apparatus 219 controls the complex weighter 204 to steer the radiation pattern of antenna 108 located on the radio frequency communication device 106) to prevent incompatible radio frequency emissions, or co-site interference (see col. 4, lines 35-52, where Hamilton describes that the interference is noticeably reduced). 
Hamilton does not specifically disclose: libraries for both known signal RF patterns and unknown RF signal SMRH:4844-6131-0930.1-5-Docket No.: 16LP-306044-USpatterns, coupled to the processor to store for recall and mitigation procedures for resolving exceptions caused by such signals.  
	Abraham teaches: libraries for both known signal RF patterns and unknown RF signal SMRH:4844-6131-0930.1-5-Docket No.: 16LP-306044-US patterns such that mitigation procedures for resolving exceptions caused by such signals can be stored and recalled (see paragraph 0042, where Abraham describes that at least one RF interference mitigation program is stored and read by a computer; see paragraph 0004, where Abraham describes that the RF interference may result from unintentional sources such as TV/FM harmonics, radar, MSS, or may result from hostile (jamming) efforts).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: libraries for both known signal RF patterns and unknown RF signal SMRH:4844-6131-0930.1-5-Docket No.: 16LP-306044-USpatterns, coupled to the processor to store for recall and mitigation procedures for resolving exceptions caused by such signals, as taught by Abraham to modify the method of Hamilton in order to realize the method in a combination of hardware and software, as discussed by Abraham (see paragraph 0043).
Consider claim 21:	
	Hamilton in view of Abraham discloses the undesired radio frequency emission compensation module of claim 14 above. Hamilton does not specifically disclose: accessing the libraries reduces a time for resolution when said known RF signal patterns or said unknown RF signal patterns are encountered by a mission module.  
Abraham teaches: accessing the libraries reduces a time for resolution when said known RF signal patterns or said unknown RF signal patterns are encountered by a mission module (see paragraph 0042, where Abraham describes that the at least one RF interference mitigation program is read by a computer).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: accessing the libraries reduces a time for resolution when said known RF signal patterns or said unknown RF signal patterns are encountered by a mission module, as taught by Abraham to modify the method of Hamilton in order to realize the method in a combination of hardware and software, as discussed by Abraham (see paragraph 0043).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1), as applied to claim 14 above, and further in view of Lorenz et al (US 2014/0350733 A1).
Consider claim 15:	
Hamilton in view of Abraham discloses the undesired radio frequency emission compensation module of claim 14 above.  Hamilton does not specifically disclose: a processing device configured to notify a user of an electronic device with audio, visual, or haptic cues that a selected configuration is invalid/unworkable. 
Lorenz teaches: a processing device configured to notify a user of an electronic device with audio, visual, or haptic cues that a selected configuration is invalid/unworkable (see Fig. 12 and paragraph 0039, where Lorenz describes that a screen displays a message to a user if the user entered an invalid wiring configuration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a processing device configured to notify a user of an electronic device with audio, visual, or haptic cues that a selected configuration is invalid/unworkable, as taught by Lorenz to modify the method of Hamilton in order to ensure a valid configuration, as discussed by Lorenz (see paragraph 0039).
Consider claim 16:	
	Hamilton in view of Abraham and Lorenz discloses the undesired radio frequency emission compensation module of claim 15 above.  Hamilton discloses: the processing device is further configured to automatically prevent misconfiguration of an electronic device comprising two parts: a host and a mission module (see Fig. 2 and col. 4, lines 5-20, where Hamilton describes that the weighter control apparatus 219 adjusts adaptively the I control 208 and Q control 212 signals via an algorithm implemented in software; see Fig. 2 and col. 4, lines 5-52, where Hamilton describes that the weighter control apparatus 219 is located on the radio frequency communication device 106, thus a mission module, and the weighter control apparatus 219 adjusts the I control 208 and the Q control 212 to reduce interference from the computer 102, thus a host). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1) and Lorenz et al (US 2014/0350733 A1), as applied to claim 15 above, and further in view of Takayanagi (US 2004/0184342 A1).
Consider claim 17:	
	Hamilton in view of Lorenz discloses the undesired radio frequency emission compensation module of claim 15 above. Hamilton does not specifically disclose: a fail safe interlock possessing the ability to restrict the flow of electric current to an unoccupied/open electrical outlet/port unless an authorized electronic device is attached to said port. 
	Takayanagi teaches: a fail safe interlock possessing the ability to restrict the flow of electric current to an unoccupied/open electrical outlet/port unless an authorized electronic device is attached to said port (see Fig. 6 and paragraph 0036, where Takayanagi describes that bit lines need to be activated on a port to read a memory; see the Abstract, where Takayanagi describes that current limiting transistor devices effectively reduce the current flow to non-reading bit lines).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a fail safe interlock possessing the ability to restrict the flow of electric current to an unoccupied/open electrical outlet/port unless an see the Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1), as applied to claim 14 above, and further in view of Mangrum et al (US 2009/0322364 A1).
Consider claim 18:	
	Hamilton in view of Abraham discloses the undesired radio frequency emission compensation module of claim 14 above. Hamilton does not specifically disclose: an embedded (electrically-erasable) programmable read only memory used to authenticate a device attempting to draw electrical power from an outlet/port. 
	Mangrum teaches: an embedded (electrically-erasable) programmable read only memory used to authenticate a device attempting to draw electrical power from an outlet/port (see paragraph 0020, where Mangrum describes embedded electrically erasable programmable read-only memories are used to authenticate a device under teat (DUT)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: an embedded (electrically-erasable) programmable read only memory used to authenticate a device attempting to draw electrical power from an outlet/port, as taught by Mangrum to modify the method of Hamilton in order to enable a secure testing, as discussed by Mangrum (see paragraph 0020).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1) and Mangrum et al (US , as applied to claim 18 above, and further in view of Eastham et al (US 2007/0149013 A1).
Consider claim 19:	
	Hamilton in view of Abraham and Mangrum discloses the undesired radio frequency emission compensation module of claim 18 above. Hamilton does not specifically disclose: configured as a child safety device for prevention of electrical shock/burn hazard from unoccupied household alternating current electrical outlets. 
	Eastham teaches: configured as a child safety device for prevention of electrical shock/burn hazard from unoccupied household alternating current electrical outlets (see paragraph 0005, where Eastham describes that there is a need for child’s safety around electrical outlets in a home; see paragraphs 0019-0020, where Eastham describes an sensor with an RFID reader to safely provide power to an electrical outlet).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: configured as a child safety device for prevention of electrical shock/burn hazard from unoccupied household alternating current electrical outlets, as taught by Eastham to modify the method of Hamilton in order to only provide power under desirable circumstances, as discussed by Eastham (see paragraph 0007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US 5,802,484) in view of Abraham et al (US 2011/0080319 A1), as applied to claim 21 above, and further in view of Nagabhushan et al (US 2006/0230456 A1).
Consider claim 22:	

Nagabhushan teaches: libraries can be analyzed off-line so as to establish a quasi-heuristic learning functionality to a mission module (see Fig. 1 and paragraph 0015, where Nagabhushan describes that data is transmitted to heuristic agent 40, which operates in an off-line execution to analyze the data).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the libraries can be analyzed off-line so as to establish a quasi-heuristic learning functionality to the mission module, as taught by Nagabhushan to modify the method of Hamilton in order to perform a fast analysis, as discussed by Nagabhushan (see paragraph 0015).

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LIHONG YU/Primary Examiner, Art Unit 2631